Opinión concurrente y de conformidad del
Juez Asociado Se-ñor Negrón García.
Al suscribir la opinión del tribunal consignamos separa-damente ciertos fundamentos adicionales en abono de este justo precedente en el ámbito de la responsabilidad extra-contractual. La crudeza de los hechos y la magnitud y natu-raleza de los daños lo ameritan.
h-H
La experiencia vital puede a veces rebasar la más enfer-miza de las imaginaciones humanas. La dura realidad excede en ocasiones —por anchísimo margen— lo que el morboso delirio de un demente puede concebir. Tal es el caso de la aterradora noche que le tocó en desdicha a esta joven univer-sitaria. En definitiva, nada, absolutamente nada, borrará de su cuerpo y de su alma el estrago indescriptible que le de-paró la vida. No es necesaria la condición de perito ni de experimentado en la condición humana para comprender el espanto de una experiencia que sobrecoge profundamente al más insensible.
Temor, angustia, vergüenza, consternación, dolor implacable: todo debe haberse apoderado de esta joven mujer en esa hora pavorosa(1) La intimidad de su cuerpo, hecha para *332la caricia consentida, para el disfrute del amor en su expre-sión más tierna, fue violada brutalmente sin que hubiese para ella el más leve resquicio de respeto. Por el contrario, el furor más salvaje dañó para siempre lo que para ella era inviolable, excepto por la voluntad del amor.
Y al final, para salvarse, para no morir por la injuria fí-sica y moral, o lo que es igual, para no perecer de asco, una salida igualmente aterradora. Tiene que echar mano del arma blanca usada por el violador para, a su vez, liberarse siquiera por un instante del estigma indeleble que —a fin de cuentas— ya nunca podría borrarse del espíritu. Salvó su vida precariamente, pero el daño quedó y permanecerá para siempre como una huella que jamás podrá desvanecerse.
HH HH
El Art. 1802 de nuestro Código Civil, 81 L.P.R.A. see. 5141, en una de sus modalidades responsabiliza a todo aquel que por omisiones culposas o negligentes le causa daños a *333otro. Probados los daños, en el presente caso nos enfren-tamos a la ya famosa tarea propia de la responsabilidad ex-tracontractual: determinar si la conducta de la parte deman-dada configura un acto culposo que tenga un nexo causal con la lesión física y emocional de la parte demandante. J.H. Gol-denberg, La relación de causalidad én la responsabilidad civil, Buenos Aires, Ed. Astrea, 1984.
“La culpa consiste en lá omisión de la diligencia exigible, mediante cuyo empleo podría haberse evitado el resultado da-ñoso.” C. Rogel Vide, La Responsabilidad Civil Éxtracon-tractual, Ed. Civitas, 1976, pág. 90. La diligencia exigible es la que cabe esperar del ser humano medio,.el buen paterfamilias. Si el daño es previsible por éste hay responsabilidád. Si no es previsible estamos generalmente en presencia de un caso fortuito. Rogel Vide, op. cit., pág. 91. Jiménez v. Pelegrina Espinet, 112 D.P.R. 700, 704 (1982).
¿Incurrió la Universidad de Puerto Rico en conducta ne-gligente propiciadora de los actos ilícitos de un terecero ex-traño? Aunque esta institución no es aseguradora absoluta de todo riesgo imaginable a sus profesores y estudiantes, en las circunstancias de autos indudablemente sí. La obscuri-dad producto de la falta de alumbrado, las condiciones del paisaje y de la profusa vegetación, la omisión en adoptar me-didas para sustituir los dos (2) guardias que debían prestar vigilancia esa noche en el lugar de los hechos, el conoci-miento previo de las autoridades universitarias acerca de la clasificación de lugar como área de alto riesgo de ataques sexuales, la ausencia de un plan de seguridad y la dejadez exhibida ante las medidas cautelares y correctivas pro-puestas de antemano por estudiantes y profesores de la Es-cuela Graduada de Trabajo Social, demuestran claramente el incumplimiento del deber de cuidado.
Y es claro el nexo causal entre esa conducta y los daños sufridos por los demandantes. Con mayor probabilidad el acto culposo no hubiera acontecido si la Universidad de *334Puerto Rico hubiese cumplido con su responsabilidad. Su conducta general propició las condiciones para que el tercero produjera el daño. La negligencia imputable a la Universi-dad de Puerto Rico creó la situación de peligro sobre la cual actuó esa tercera fuerza. Se trata de un acto razonablemente predecible. Tan probable era, que este tipo de ataque sexual no sólo había sido objeto de un estudio especial en el propio Recinto sino que, en sus diferentes modalidades, constaba en el Libro de Novedades de la propia guardia universitaria.
HH HH HH
Ante este precedente que fija responsabilidad a la Uni-versidad de Puerto Rico en este caso por actos cometidos por un tercero, es menester subrayar las peculiaridades(2) que presenta esta institución educativa. No se trata de un lugar público más. Cuando hablamos de la Universidad de Puerto Rico —al igual que otros centros docentes similares— la pa-labra recinto aflora ineludiblemente en toda su dimensión. Presupone un concepto particular del espacio, que no se ajusta con exactitud a la idea general de paraje abierto, dis-ponible para la libre circulación o para el disfrute absoluto a voluntad ciudadana. El predio universitario no es exacta-mente una calle, una plaza, un terreno despejado para el tránsito cotidiano o para cualquier actividad de la ciudada-nía.
La universidad responde a unas condiciones y propósitos específicos. Se trata de un área geográfica limitada dentro de la cual convive —en un horario también restringido— una comunidad particular. A ella acude una población a rendir *335unos servicios especializados y otra a recibirlos. Aunque “debe estar abierta a los aires de extramuros, al fluir ince-sante de ideas y opiniones que expongan al estudiante a ese mundo complejo y conflictivo del conocimiento” —De Paz Lisk v. Aponte Roque, 124 D.P.R. 472 (1989), opinión disi-dente— la Universidad de Puerto Rico es precisamente una de esas entidades que, como señaláramos en Estremera v. Inmobiliaria Rac, Inc., 109 D.P.R. 852 (1980), despliegan unas actividades que requieren el ofrecimiento de seguridad y protección que no dependa exclusivamente de las agencias tradicionales de seguridad pública. Por imperativo ha de contar con un plan de vigilancia adecuado y una guardia en-trenada especialmente para llevar a cabo esas tareas, lo cual, incidentalmente, es compatible con su política oficial de de-salentar la presencia de la Policía estatal o cualesquiera otros cuerpos análogos en el recinto.
IV
Finalmente, ante la magnitud de los daños probados, no vemos razón alguna en justicia para reducir las indemniza-ciones adjudicadas por el tribunal de instancia. Estamos con-testes con la revocación de la determinación de honorarios de abogado e intereses, por no configurar el procesamiento de la acción por la Universidad de Puerto Rico un curso te-merario. Santos Bermúdez v. Texaco de P.R., Inc., 123 D.P.R. 351 (1989).

(1) Sobre el tema de la violación hemos señalado:
“‘Toda sociedad tiene sus agresores sexuales. Se ha demostrado la existen-cia de los siguientes tipos:
. . encontramos entre los casos de violadores al asaltante agresivo sa-dista, para quien la gratificación sexual debe estar precedida, acompañada o se-guida de violencia física. Estos hombres odian las mujeres, usualmente actúan solos, frecuentemente usan armas, son indiferentes al atractivo físico de sus víc-timas, y muchas veces no pueden culminar el acto sexual. Una segunda variedad es el delincuente amoral cuyo concepto de la mujer es aquél de que ella es un mero objeto de placer sexual. Es hedonista, deficiente en sus controles sociales, y *332no es sadista ni hostil a sus víctimas, aun cuando usará la fuerza para dominar cualquier resistencia. También el agresor sexual. El patrón de conducta de estos violadores, bajo influencia del alcohol [o de alguna otra sustancia], puede variar desde intentos torpes para ganar aceptación de las mujeres, a quienes errónea-mente creen amenas, hasta la de aquellos hombres sobre quienes el alcohol tiene el efecto de desencadenar violencia patológica potencial.
‘“La violación es a veces coniétída como un acto explosivo por hombres de quien la agresión sexual repentina resulta aparentemente inexplicable, aunque a través de un estudio se revela evidencia psicótica. Existen también aquellos viola-dores que aplican estándares dobles, diferenciando la mujer buena de la mala, y racionalizando el uso o amenaza de la fuerza, para compeler a la mujer a hacer buena su conducta implícita. (Tales como el haberle aceptado unos tragos, ha-berse subido en su automóvil, visitado su apartamento, o haberle permitido ciertas libertades con su cuerpo.) Frecuentemente, la violación por este tipo de agresor es una respuesta a lo que interpretan como una conducta provocativa de la mujer. El violador puede también ser un deficiente mental, un psicótico o una mezcla de los tipos antes descritos.’ D. MacNamara, Sex Offenses and Sex Offenders, 376 Annals of Am. Acad, of Political & Social Science 139, 151-152 (1968). (Traducción nuestra.)” Pueblo v. Mattei Torres, 121 D.P.R. 600, 614-616 (1988). Véanse: Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 716 (1980); Pueblo v. Rivera Robles, 121 D.P.R. 858 (1988).


(2) “El Código Civil tiene provista la norma de responsabilidad relativa, con-jugada con la clase de actividad, en su Art. 1057 (31 L.P.R.A. sec. 3021) que ordena: ‘[L]a culpa o negligencia del deudor consiste en la omisión de aquella diligencia que exija la naturaleza de la obligación, y corresponda a las circunstan-cias de las personas, del tiempo y del lugar.. Estremera v. Inmobiliaria Rac, Inc., 109 D.P.R. 852, 856 (1980).